PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/917,988
Filing Date: 10 Mar 2016
Appellant(s): VAN DEN BRENK et al.



__________________
Elisabeth Koral, Reg. No. 67,022
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5 July 20, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 18, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Claims 23-36, 44, 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2010/027258 (VAN BAALEN) in view United Sates Patent Application Publication No. 2002/0039596 (HARTOUNIAN). 
Claim 23 is directed to a process for preparing a lipid and protein component-containing composition selected from a group consisting of an infant, a follow-on formula, and a growing up milk, the composition including lipid globules, the process comprising:
a)    providing an aqueous phase with a dry matter content of 10 to 60 wt.% (based on total weight of the aqueous phase), which includes at least one protein component;
b)    providing a liquid lipid phase, which includes at least one lipid; and
c)    mixing the lipid phase with the aqueous phase in a ratio of 5 to 50 % (w/w) at a pressure of no greater than 10 bar using a static mixer so as to obtain a lipid and protein component-containing composition with lipid globules, wherein the lipid globules have a volume-weighted mode diameter of less than 15 um; 
wherein the process does not include the use of a dynamic high pressure homogenizer or a dynamic high pressure homogenization step.
As to claims 23, 47 and 48, VAN BAALEN teaches a nutritional composition that for infants and/or toddlers (i.e., a formula) and method of making the composition.  VAN BAALEN discloses that the method comprises providing an aqueous phase with a dry matter content (based on total weight of the aqueous phase), which includes at least one protein component (pg. 17, lines 5-11).  VAN BAALEN 
VAN BAALEN also teaches providing a liquid lipid phase, which includes at least one lipid and mixing the lipid phase with the aqueous phase (pg. 16, lines 20-30).  
VAN BAALEN does not teach a static mixer but does teach that the lipid globules have a volume-weighted mode diameter of less than 15 um.  In particular,  VAN BAALEN teaches a globule with a volume -weighted mode diameter above 1.0 μm, preferably between 1.0 and 10 μm, and/or ii) with a diameter of 2 to 12 μm in an amount of at least 45, more preferably at least 55 volume % based on total lipid.  The composition can be administered to infants (pg. 24, lines 18-24).
VAN BAALEN also teaches at pg. 19, lines 1-10 that the mixing can be completed without high homogenization pressure. In particular, VAN BAALEN teaches that a Niro Suavi NS 2006 H Homogenizer can be used at a pressure of 5 bar in a first step and 20 bar in a second step. VAN BAALEN teaches at pg. 17, lines 1-3 that homogenization at a “lower pressure” than usually applied in the preparation of infant formula results in large lipid globules yet maintains a stable emulsion.  VAN BAALEN also teaches at pg. 19, lines 1-10 that a pressure of 5 bar in a first step and 20 bar in a second step can be used.
VAN BAALEN does not teach the use id a static mixer.  
HARTOUNIAN teaches using a static mixer to provide a low shear to further emulsify mixtures [0029].  By using a low shear, aggregates remain intact and maintain a high viscosity [0008] and [0150].  In paragraph [0097], HARTOUNIAN teaches that static mixers are available in a variety of sizes and designs, however, it is a matter of routine experimentation to select one capable of providing an emulsion having the desired particle size (and particle size distribution) at the desired throughput of material. Further, one can increase mixer diameter, or employ a number of static mixers in parallel to increase throughput, or in series to reduce particle size. Static mixers present a very attractive 
At [0101], it is taught that for a given mixer design, the mixing action depends on the velocity through the static mixer and the shear rate applied to the fluid stream. For the preparation of an emulsion, droplets are broken into smaller droplets by extension and division. Linear velocities through static mixers can range from about 100 cm/minute up to about 500 cm/minute. However, it is clear that the flow rate can vary based on mixer design. 
Thus, it would have been obvious to use a static mixer to make the composition of VAN BAALEN, as HARTOUNIAN teaches that offer a low capital cost, low complexity (including no moving parts), low maintenance cost and low space requirement.  They can also be readily optimized to provide an emulsion of a desired size. 
Claim 24 recites that the liquid lipid phase provided in step b) is premixed with the aqueous phase provided in step a) prior to mixing step c). VAN BAALEN teaches that the liquid and lipid phases can be done before homogenization (pg. 17, lines 25-30, mixing ingredients).  

Claim 26 recites the lipid globules have a volume-weighted mode diameter of at least 1.0 pm and/or wherein at least 60% of said lipid globules have a diameter from 2 to 12 pm (% based on vol.-%). VAN BAALEN teaches a globule with a volume -weighted mode diameter above 1.0 μm, preferably between 1.0 and 10 μm, and/or ii) with a diameter of 2 to 12 μm in an amount of at least 45, more preferably at least 55 volume % based on total lipid.  The composition can be administered to infants (pg. 3, lines 12-22).
Claim 27 teaches that  the protein component is selected from a group consisting of skim milk, whey, whey protein, whey protein isolate, whey protein hydrolysate, casein, casein hydrolysate and soy protein. VAN BAALEN teaches that the protein component can be whey and whey protein (pg. 17, lines 5-8).
Claim 28 teaches that the aqueous phase includes at least one further component selected from a group consisting of digestible carbohydrates, lactose, non-digestible carbohydrates, vitamins and minerals.  VAN BAALEN teaches that vitamins and minerals can be present in the aqueous phase at pg. 17, lines 5-10. 

Claim 30 recites that the static mixer used in step c) is of circular cylindrical shape and has a length of 80 to 150 mm and a diameter of 2 to 10 mm.  HARTOUNIAN teaches that static mixers are available in a variety of sizes and designs, however, it is a matter of routine experimentation to select one capable of providing an emulsion having the desired particle size.  It would have been obvious to vary the length and diameter.  The static mixers are pipes (i.e., circular) [0099].  
Claim 31 recites that the static mixer used in step c) is operated with a flow rate of 1.5 to 8 l/min. HARTOUNIAN teaches that flow rates are dependent on the size of the mixer.  In this regard, it would have been obvious to optimize the flow rate. Table 2 does show a flow rate of 1.75L/min in Table 2 which falls within that claimed.   As noted above, it would have been obvious to use a static mixer to make the composition of VAN BAALEN, as HARTOUNIAN teaches that offer a low capital cost, low complexity (including no moving parts), low maintenance cost and low space requirement.  
Claim 33 recites that the aqueous phase is provided with a dry matter content of 30 to 50 wt.% (based on total weight of the aqueous phase).  VAN BAALEN teaches 
Claim 34 recites that subsequent to step a) and prior to step c) the aqueous phase is sterilized or pasteurized. VAN BAALEN teaches that the composition can be pasteurized before or after mixing (pg. 18, lines 10-15) at a temperature of 60 to 80oC.  
Claim 35 recites that the lipid and protein component-containing composition obtained in step c) is reheated to 75 to 85 °C.  VAN BAALEN does teach that the mixture can be homogenized at 60-80oC.  This overlaps the claimed range of claim 35.  It would have been obvious to vary the temperature based on the type of mixer/homogenizer used, pressure used and length of treatment. 

As to claims 45-46, claim 45 recites that the mixing is performed at a temperature of from 40 °C to 90 °C. Claim 46 recites that the mixing is performed at 50 °C to 80 °C. VAN BAALEN teaches at pg. 17, lines 25-30 that the aqueous and lipid phase are preferably heated before adding together, preferably at a temperature of 40oC to 80oC.  This falls within the claimed range of claim 45 and substantially overlaps the claimed range if claim 46.  


Claims 37-39 are is/are rejected under 35 U.S.C. 103 as being unpatentable over VAN BAALEN and HARTOUNIAN as applied to claims 24-36 above, and further in view of WO2013/067603.
	Claim 37 recites spray-drying the lipid and protein component-containing composition obtained in step c) with an atomization system employing a two-fluid nozzle or a rotary atomizer so as to obtain a spray-dried lipid and protein component-containing composition having the lipid globules. 
Claim 38 recites a pressure used for spray-drying is at most 10 bar, if a two-fluid nozzle is used. In this regard, the use of a two-fluid nozzle and corresponding pressure is interpreted as being optional. 
Claim 39 recites an inlet temperature for a drying gas used for spray-drying is at least 150°C.
VAN BAALEN and HARTOUNIAN are silent as to spray drying conditions. 
WO2013067603 discloses spray drying with a rotary atomizer. The feed was maintained at 65 °C throughout spay drying and the inlet and outlet air temperatures were 180 °C and 80 °C respectively.  As noted above, claim 38 only recites that "if" a two-fluid nozzle is used.  In this regard, the pressure recited in claims 38 is interpreted as being optional.  This temperature used by WO2013067603 the "at least" 150oC recited claim 39.  Spray drying the composition allowed the composition to maintain its . 

NEW GROUNDS OF REJECTION
N/A

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.   
N/A

(2) Response to Argument
For the above reasons, it is believed that the rejections should be sustained.
	 

HARTOUNIAN DOES NOT TEACH AWAY FROM THE CLAIMED INVENTION

The Appellant argues that a person of ordinary skill in the art would not have been motivated to have even looked to HARTOUNIAN to arrive at the claimed process for preparing a lipid and protein component- containing composition including lipid globules. It is alleged that when read as a whole, HARTOUNIAN describes a method of making water-in-oil-in-water (w/o/w) emulsions, i.e., multivesicular liposomes, for encapsulating psychologically active agents (See HARTOUNIAN, abstract) and HARTOUNIAN is not concerned with the preparation of a lipid and protein component-containing composition, such as an infant formula, follow-on formula, or a growing- up milk comprising lipid globules with a particle size distribution similar to human breast milk (in particular, wherein the human mixing the lipid phase with the aqueous phase (pg. 16, lines 20-30).  
However, the rejection is VAN BAALEN in view of HARTOUNIAN.  VAN BAALEN teaches a nutritional composition that for infants and/or toddlers (i.e., a formula) and method of making the composition.  VAN BAALEN discloses that the method comprises providing an aqueous phase with a dry matter content (based on total weight of the aqueous phase), which includes at least one protein component (pg. 17, lines 5-11). 
VAN BAALEN does not teach the use of a static mix.
HARTOUNIAN teaches that static mixers present a very attractive alternative to the high shear batch mixers for the preparation of emulsions. Some advantages of a static mixer compared to a stirred tank are the low capital cost, low complexity (including no moving parts), low maintenance cost and low space requirement. Furthermore, due to the structure of the static mixer, a more homogeneous mixing regime is possible since there are no "dead" regions. The utilization of a static mixer enhances the flexibility of existing process equipment since the batch size can be readily varied, and the mixer is readily adaptable to a continuous process. In [0099], it is noted that static mixers are tubes with mixing elements inserted into the inner pipe. These inserts cause restrictions and impingement resulting in a high shear environment. When two streams, liquid and/or gaseous, are passed through the static mixer, various degrees of mixing are obtained. Depending on the miscibility and the combined velocities of the two streams, one can produce either a homogeneous solution, dispersion, or emulsion. 
Thus, HARTOUNIAN provides multiple reason for using static mixers to obtain solutions, dispersions, or emulsions and is NOT limited to water-in-oil-in-water (w/o/w) emulsions, as alleged by appellant. 



The appellant also argues that a person having ordinary skill in the art would not have been motivated to replace VAN BAALEN’s two homogenization steps with HARTOUNIAN’s static mixer step.  However, as noted above, HARTOUNIAN teaches that static mixers present a very attractive alternative to the high shear batch mixers for the preparation of emulsions. Some advantages of a static mixer compared to a stirred tank are the low capital cost, low complexity (including no moving parts), low maintenance cost and low space requirement. Furthermore, due to the structure of the static mixer, a more homogeneous mixing regime is possible since there are no "dead" regions. The utilization of a static mixer enhances the flexibility of existing process equipment since the batch size can be readily varied, and the mixer is readily adaptable to a continuous process. In [0099], it is noted that static mixers are tubes with mixing elements inserted into the inner pipe. These inserts cause restrictions and impingement resulting in a high shear environment.
Thus, the structure taught by HARTOUNIAN cause restrictions and impingement resulting in a high shear environment.

HARTOUNIAN WOULD NOT HAVE RENDERED VAN BAALEN UNSATISFACTORY FOR ITS INTENEDED PURPOSE
The Appellant also maintains that modifying VAN BAALEN to use a static would render VAN BAALEN unsatisfactory for its intended purpose. 
 Moreover, VAN BAALEN and HARTOUNIAN are both directed to emulsifying materials. Moreover contrary to appellant’s assertions. VAN BAALEN uses lowere pressures. 
VAN BAALEN also teaches at pg. 17, lines 1-3 that homogenization at a “lower pressure” than usually applied in the preparation of infant formula results in large lipid globules yet maintains a stable emulsion.  VAN BAALEN also teaches at pg. 19, lines 1-10 that a pressure of 5 bar in a first step and 20 bar in a second step can be used.  Moreover, the present speciation at pg. 10, lines 27-31 that a pressure 
HARTOUNIAN teaches using a static mixer to provide a shear to further emulsify mixtures [0029].  By using a such a shear, aggregates remain intact and maintain a high viscosity [0008] and [0150].  In paragraph [0097], HARTOUNIAN teaches that static mixers are available in a variety of sizes and designs, however, it is a matter of routine experimentation to select one capable of providing an emulsion having the desired particle size (and particle size distribution) at the desired throughput of material.
Thus, both VAN BAALEN and HARTOUNIAN are directed to emulsifying lipid materials.  It would  and would have been obvious to use a static mixer to make the composition of VAN BAALEN, as HARTOUNIAN teaches that offer a low capital cost, low complexity (including no moving parts), low maintenance cost and low space requirement.  

THERE WAS A REASOBALE EXPECTATION OF SUCCESS
The appellant also argues that there was no reasonable expectation of success.  However, as noted above, both VAN BAALEN and HARTOUNIAN are directed to emulsifying lipid materials.  It would  and would have been obvious to use a static mixer to make the composition of VAN BAALEN, as HARTOUNIAN teaches that offer a low capital cost, low complexity (including no moving parts), low maintenance cost and low space requirement.  



/PHILIP A DUBOIS/Examiner, Art Unit 1791          
                                                                                                                                                                                              Conferees:
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791 
                                                                                                                                                                                                       /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.